Name: Commission Regulation (EEC) No 1498/81 of 2 June 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 6 . 81 Official Journal of the European Communities No L 147/ 17 COMMISSION REGULATION (EEC) No 1498/81 of 2 June 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of stan ­ dard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulation (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 5 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 June 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 171 , 4 . 8 . 1970, p . 10 . (2) OJ No L 32, 3 . 2 . 1978 , p . 7 . (') OJ No L 165, 28 . 6 . 1975, p . 45 . (4) OJ No L 32, 3 . 2. 1978 , p . 10 . No L 147/ 18 Official Journal of the European Communities 4. 6 . 81 ANNEX Table I : Citrus fruits Code Description Amount of standard average values/ 1 00 kg gross Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1 . Lemons : 1.1  Spain 1 868 359-40 114-40 272Ã 3 31-13 56 770 127-22 23-74 1.2 (deleted) 1.3  Countries in southern Africa 1 737 334-08 106-35 252-87 28-94 52 772 118-26 22-07 1.4  Other African countries and countries on the Mediterranean 2 252 433-14 137-88 327-85 37-52 68 419 153-32 28-61 1.5  USA 1 727 332-30 105-78 251-52 28-78 52 489 117-62 21-95 1.6  Other countries 2. Sweet oranges : 2.1  Countries on the Mediterranean : 2.1.1  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salusti ­ anas, Vernas, Valencia lates, Maltese blondes, Shamoutis, Ovalis, Trovita, Hamlins 1 486 285-77 90-97 216-31 24-75 45 141 101-16 18-88 2.1.2  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . 1 784 343-23 109-26 259-80 29-73 54 217 121-49 22-67 2.1.3  Other 2.2  Countries in southern Africa -o - C) _(&gt;)  C) - C) - C) -o - C) 2.3  USA 1 706 328-11 104-45 248-35 28-42 51 828 116-14 21-67 2.4  Brazil -o  C) - C)  C) - C) -o -o - C) 2.5  Other countries 1 035 199-11 63-38 150-71 17-24 31 452 70-48 13-15 3 . Grapefruit and pomelos : 3.1 (deleted) 3.2  Cyprus, Egypt, Gaza, Israel, Turkey .... 1 417 272-68 86-80 206-39 23-62 43 072 96-52 18-01 ­ 3.3  Countries in southern Africa 1 598 307-31 97-83 232-61 26-62 48 543 108-78 20-30 3.4  USA 2 405 462-66 147-28 350-19 40-08 73 081 163-77 30-56 3.5  Other American countries 1 492 287-09 91-39 217-30 24-87 45 349 101-61 18-96 3.6  Other countries 1 153 221-74 70-58 167-84 19-20 35 026 78-49 14-65 4. Clementines 754 145-15 46-20 109-86 12-57 22 927 51-38 9-59 5. Mandarines, including Wilkins         6. Monreales and satsumas 725 139-52 44-41 105-60 12-08 22 039 49-39 9-21 7. Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere specified or included 1 055 202-90 64-59 153-58 17-57 32 050 71-82 13-40 (') The standard average value for this code number is established by Regulation (EEC) No 2419/80 of 19 September 1980 (OJ No L 249 of 20 . 9 . 1980). 4. 6. 81 Official Journal of the European Communities No L 147/ 19 Table II : Apples and pears Code Description Amount of standard average values/ 1 00 kg gross Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 8 . Apples : 8.1  Countries of the southern hemisphere . . . 2 198 422-86 134-61 320-07 36-63 66 795 149-68 27-93 8.2  European third countries 8.3  Countries of the northern hemisphere other than European countries 2 084 400-93 127-63 303-47 34-73 63 331 141-92 26-48 9 . Pears : 9.1  Countries of the southern hemisphere . . . 2 684 516-34 164-36 390-82 44-73 81 560 182-77 34-11 9.2  European third countries 9.3  Countries of the northern hemisphere other than European countries